255 S.W.3d 530 (2008)
Linda HAMILTON, Respondent,
v.
Jeffrey HAMILTON, Appellant.
No. ED 89569.
Missouri Court of Appeals, Eastern District, Division Three.
June 17, 2008.
Mary Ann Weems, Clayton, MO, for Appellant.
Susan K. Roach, Clayton, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Jeffrey Hamilton appeals the judgment dissolving his marriage to Linda Hamilton. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).